PER CURIAM.
On this petition for writ of certiorari we are asked to limit the scope of pretrial discovery on the basis that some of the documents that respondent has requested to be produced by petitioner (an attorney) would violate the attorney-client privilege.
This court previously granted a petition for certiorari in this case and held that certain materials requested in respondent’s notice to produce were overbroad and irrelevant. Klein v. Lancer, 436 So.2d 137 (Fla. 2d DCA 1983). There is now apparently some doubt by the parties and the trial court as to whether further limitation of discovery by the trial court on the grounds of attorney-client privilege is foreclosed by this court’s previous opinion dealing with limits on discovery.
The issue of attorney-client privilege was not raised in the prior petition, and this court did not consider or decide that issue. The trial court should consider whether any of respondent’s requests for production would violate the attorney-client privilege and take appropriate action.
The petition for writ of certiorari is denied.
BOARDMAN, A.C.J., and RYDER and LEHAN, JJ., concur.